Case 2:04-cr-00732-RSWL Document 1223 Filed 08/13/20 Page 1 of 2 Page ID #:6591
     Case 2:04-cr-00732-RSWL Document 1223 Filed 08/13/20 Page 2 of 2 Page ID #:6592



 1          The Motion will be deemed submitted upon receipt of
 2 any Reply or on the expiration of the Reply deadline.
 3
 4 IT IS SO ORDERED.
 5
 6 DATED: August 13, 2020                          /s/ Ronald S.W. Lew
 7                                             HONORABLE RONALD S.W. LEW
                                               Senior U.S. District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
